        Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 1 of 12



                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a               )
BRAZOS LICENSING AND                      )
DEVELEOPMENT,                             )     Case No. 6:20-cv-492-ADA
                                          )
      Plaintiff,                          )
v.                                        )
                                          )
ZTE CORPORATION, ZTE (USA), INC.,         )
AND ZTE (TX), INC.,                       )
                                          )
      Defendants                          )


 ______________________________________________________________________________

     DEFENDANT ZTE (TX)’S MOTION TO DISMISS OR IN THE ALTERNATIVE
                               TRANSFER VENUE
 ______________________________________________________________________________
          Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 2 of 12



       Defendant ZTE (TX), Inc. (“ZTE TX”) respectfully requests the Court dismiss Plaintiff

WSOU Investments, LLC’s (“WSOU’s”) Complaint against it under FED. R. CIV. P. 12(b)(3) for

improper venue under 28 U.S.C. § 1400(b) because it is a resident of the Northern District of Texas

(“Northern District”) with no regular and established place of business in the State of Texas; and

under FED. R. CIV. P. 12(b)(6) for failure to state a claim since ZTE TX is the wrong entity to

defend this action. In the alternative, for purposes of economy since ZTE TX is the wrong entity,

if ZTE (USA) Inc. (“ZTE USA”) is transferred under 28 U.S.C. § 1404(a) or § 1406(a) to its

appropriate venue, which is the Northern District, then ZTE TX should be transferred with it.

                                         BACKGROUND

       ZTE USA imports, markets, sells, and offers for sale handsets and network equipment (such

as the devices accused in this case) in the United States. ZTE TX does not. Ex. 1, Shan Decl. at

¶¶ 8, 10. Rather, ZTE TX is a research and development entity that conducts research unrelated to

specific handsets or network equipment (such as the devices accused in this case) for its sole

customer, ZTE Corporation (“ZTE Corp.”), and offers technical marketing support in connection

with ZTE Corp. devices. Id. at ¶¶ 6-7.

       ZTE TX is a Texas company with its registered agent in the Northern District. Id. at 18. It

has no place of business anywhere in the State of Texas¾let alone the Western District of Texas

(“Western District”). Id. at ¶¶ 2, 3, 11-13. Nonetheless, since TC Heartland LLC v. Kraft Foods

Group Brands LLC, 137 S. Ct. 1514, 1516, 197 L. Ed. 2d 816 (2017) was decided, and a series of

subsequent cases established that venue in Texas against ZTE USA lies in the Northern District,1




1
 See, e.g., Am. GNC Corp. v. ZTE Corp., No. 4:17CV620, 2017 WL 5157700, at *1 (E.D. Tex.
Nov. 7, 2017), mandamus granted, order vacated sub nom. In re ZTE (USA) Inc., 890 F.3d 1008
(Fed. Cir. 2018); AGIS Software Dev., LLC v. ZTE Corp., No. 2:17-CV-00517-JRG, 2018 WL
4854023, at *4–5 (E.D. Tex. Sept. 28, 2018); Fractus, S.A. v. ZTE Corporation et al., Order
Granting Motion to Transfer to the N.D.Tex., No. 2:17-cv-00561-JRG, Dkt. No 104, E.D. Tex.
                                                  1
          Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 3 of 12



plaintiffs such as WSOU bringing cases in other districts of Texas alleging patent infringement

based on ZTE devices imported, marketed, sold, and offered for sale in the US by ZTE USA often

name other entities (including ZTE TX) as defendants.

       Here WSOU filed 11 separate Complaints, each alleging a single count of patent

infringement (one patent per Complaint), and each naming three distinct defendants (ZTE

Corporation, ZTE (USA), Inc., and ZTE (TX), Inc.), on June 3, 2020.2 WSOU asserts venue over

ZTE TX under 28 U.S.C. §1391 as well as §1400(b). Complaint at ¶ 10. WSOU’s sole factual

claim as to ZTE TX is an assertion “ZTE (TX) has maintained a place of business at 7000 N Mo-

Pac Expressway 200 Austin, TX 7873 [sic].” Id. But ZTE TX has not had a place of business at

that location in more than two years. Ex. 1, Shan Decl. at ¶ 14.

                 VENUE IS IMPROPER AS TO ZTE TX ON ALL GROUNDS

    1. Applicable Law

       “Venue requirements exist for the benefit of defendants,” Hoover Group, Inc. v. Custom

Metalcraft, Inc., 84 F.3d 1408, 38 USPQ2d 1860 (Fed. Cir. 1996), and they are mandatory. See 28

U.S. Code § 1406 (“The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or… transfer such case to any district or division in which it could

have been brought.”) (emphasis added). “[T]he Supreme Court has cautioned against a broad

reading of the venue statute.” In re Google, 949 F.3d 1338 (Fed. Cir. 2020).




2
 See 6:20-cv-00487, 6:20-cv-00488, 6:20-cv-00489, 6:20-cv-00490, 6:20-cv-00491, 6:20-cv-
00492, 6:20-cv-00493, 6:20-cv-00494, 6:20-cv-00495, 6:20-cv-00496, and 6:20-cv-00497. ZTE
TX is filing effectively identical venue motions in each of these cases. On the same day it filed the
new cases, without explanation, Plaintiff dismissed 11 previously-filed cases (6:20-cv-00255, 6:20-
cv-00254, 6:20-cv-00242, 6:20-cv-00240, 6:20-cv-00238, 6:20-cv-00231, 6:20-cv-00229, 6:20-cv-
00228, 6:20-cv-00224, 6:20-cv-00216, and 6:20-cv-211), now closed.
                                                   2
            Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 4 of 12



        28 U.S.C. §1400(b) “is the sole and exclusive provision controlling venue in patent

infringement actions.” TC Heartland, 137 S. Ct. at 1519. 28 U.S.C. § 1400(b) provides that patent

infringement actions “may be brought in any judicial district where the defendant resides, or where

the defendant has committed acts of infringement and has a regular and established place of

business.” Id. Under the first prong of § 1400(b), “a corporate defendant shall be considered to

‘reside’ only in the single judicial district within that state where it maintains a principal place of

business, or, failing that, the judicial district in which its registered office is located.” In re

BigCommerce Inc., 890 F.3d 978, 986 (Fed. Cir. 2018). Under the second prong of § 1400(b), a

“regular and established place of business” has three general requirements: “(1) there must be a

physical place in the district; (2) it must be a regular and established place of business; and (3) it

must be the place of the defendant.” In re Cray Inc., 871 F.3d 1355, 1360 (Fed. Cir. 2017). “If any

statutory requirement is not satisfied, venue is improper under

§ 1400(b).” Id.

        Patent infringement venue is a matter of Federal Circuit law. In re ZTE (USA) Inc., 890

F.3d 1008, 1012 (Fed. Cir. 2018). “[T]he Plaintiff bears the burden of establishing proper venue.”

Id. at 1013. In an action involving multiple defendants, venue and jurisdiction requirements must

be met as to each defendant. Magnacoustics, Inc. v. Resonance Technology Co., No. 97–1247, 1997

WL 592863, at *1 (Fed. Cir. Sept. 25, 1997).

        In assessing venue under § 1400(b), the Court must look at the facts that existed at the time

the suit was filed. Pers. Audio, LLC v. Google, Inc., 280 F. Supp. 3d 922, 931 (E.D. Tex. 2017).

Where venue is improper, 28 U.S.C. § 1406(a) provides that the Court “shall dismiss, or if it be in

the interest of justice, transfer such a case to any district or division in which it could have been

brought.”




                                                     3
           Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 5 of 12



   2. 28 U.S.C. §1391 Is Inapplicable to ZTE TX

       Venue must be established against ZTE TX separately. Magnacoustics, Inc., No. 97–1247,

1997 WL 592863, at *1. Because 28 U.S.C. §1400(b) is the sole basis for venue in patent

infringement actions against US domestic defendants, TC Heartland, 137 S.Ct. at 1517, and ZTE

TX is a Texas corporation, Complaint at ¶ 5, 28 U.S.C. §1391 is inapplicable and does not provide

a basis for venue against ZTE TX in the Western District or any other district.

   3. ZTE TX Has No Regular and Established Place of Business in This District

       28 U.S.C. §1400(b) offers two alternative bases for venue in patent infringement cases: a

judicial district “where the defendant has committed acts of infringement and has a regular and

established place of business,” or “the judicial district where the defendant resides.” Id.

       The place-of-business prong of § 1400(b) requires a plaintiff to prove two separate elements

to establish venue: that “the defendant has committed acts of infringement” and “has a regular and

established place of business” in the district.

       To show ZTE TX has a “regular and established place of business” in the Western District,

WSO must identify a place of business meeting three independent requirements: “(1) there must be

a physical place in the district; (2) it must be a regular and established place of business; and (3) it

must be the place of the defendant.” Cray, 871 F.3d at 1360. A “‘regular and established place of

business’ requires the regular, physical presence of an employee or other agent of the defendant

conducting the defendant’s business at the alleged ‘place of business.’” Google, 949 F.3d at 1345.

“If any statutory requirement is not satisfied, venue is improper under § 1400(b).” Cray, 871 F.3d

at 1360.

       Plaintiff’s venue allegations fail to meet all three of these requirements. First, because

venue is measured at the time suit is filed, Pers. Audio, 280 F. Supp. at 931, and the 6500 River


                                                    4
           Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 6 of 12



Place location closed more than two years ago, see Ex. 1, Shan Decl. at ¶ 14, it is irrelevant to the

venue analysis in this case. There is no physical location of ZTE TX in the Western District.

Second, because the identified location closed long before suit was filed, it is not “regular and

established,” and Plaintiff does not suggest that it is. Complaint at ¶ 10. Third, to the extent

Plaintiff is trying to blur distinctions between locations of different ZTE entities, Plaintiff cannot

show venue as to any of those entities because it cannot show any physical location belongs to a

specific entity.

        ZTE TX has no place of business in the Western District. Ex. 1, Shan Decl. at ¶¶ 11-12.

ZTE TX does not market or advertise as having a place of business in the Western District of

Texas. Id. at ¶ 13. ZTE TX does not conduct any business (including any banking activities) out of

any location in the Western District of Texas. Id. at ¶ 14. And ZTE TX does not advertise or

represent that it has any place of business, address, or telephone listing in the Western District of

Texas. Id. at ¶ 15. Furthermore, no employees of ZTE TX live or work at any location within the

Western District of Texas. Id. at ¶ 16.

        Because ZTE TX does not have a “physical, geographical location in the district,” it does

not have a regular and established place of business in the Western District as a matter of law, and

venue is improper under Rule 12(b)(3). Google, 949 F.3d at 1343.

    4. ZTE TX Has Not Committed Infringement in This District

        35 U.S.C. § 271(a) requires, inter alia, that a patent infringement plaintiff show an alleged

infringer “makes, uses, offers to sell, [] sells… or imports” a patented invention. ZTE TX does not

“make, offer[] to sell, or sell[]” any products at all (and therefore cannot make, offer to sell, or sell

any device accused by WSOU). Shan Decl. at ¶ 8. ZTE TX’s only use of any handsets or network

devices is for internal purposes. Id.at ¶¶ 9-10. Thus, any importation is only for the purpose of

such internal use. Id. at ¶¶ 9-10. Since ZTE TX has no place of business in the Western District,

                                                    5
          Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 7 of 12



any nonincidental use (or importation for such use) by ZTE TX occurs outside of the Western

District. Id. at ¶ 10. Consequently, venue against ZTE TX is improper here.

    5. ZTE TX’s Texas Residence Is in the Northern District

        Under the residence prong of § 1400(b), patent infringement cases may be brought only “in

the judicial district where the defendant resides.” 28 U.S.C. §1400(b). “[F]or purposes of

determining venue under §1400(b) in a state having multiple judicial districts, a corporate

defendant shall be considered to ‘reside’ only in the single judicial district within that state where it

maintains a principal place of business, or, failing that, the judicial district in which its registered

office is located.” BigCommerce, 890 F.3d at 986.

        Because ZTE TX does not maintain any place of business within the State of Texas, Ex. 1,

Shan Decl. at ¶ 11, its district for infringement venue purposes is determined by its registered

office. BigCommerce, 890 F.3d at 986. ZTE TX’s registered office is located at CT Systems, 1999

Bryan St. Suite 900, Dallas, TX, 75201. Id. at ¶ 18. This is in Dallas County, which is in the

Northern District. See https://www.usmarshals.gov/district/navigation/tx.htm. Consequently ZTE

TX is solely a resident of the Northern District for purposes of residency-based patent venue and

venue against ZTE TX in the Western District is improper under Rule 12(b)(3).

    6. Dismissal or Transfer is Mandatory under 28 U.S.C. § 1406

        In contrast with 28 U.S.C. § 1404(a) discussed below, the language of 28 U.S.C. § 1406 is

mandatory: “The district court of a district in which is filed a case laying venue in the wrong

division or district shall dismiss, or… transfer such case to any district or division in which it could

have been brought.”) (emphasis added). See, e.g., Patent Holder LLC v. Lone Wolf Distributors,

Inc., No. 17-23060-CIV, 2017 WL 5032989, at *8 (S.D. Fla. Nov. 1, 2017), citing Patent Holder,

LLC v. Magill, et al., No. 1:17-22826-Civ, Dkt. No. 32, at *5 (S.D. Fla. Oct. 10, 2017) (Ungaro,



                                                     6
           Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 8 of 12



J.)(“[in] a patent case [] venue is governed by § 1400(b), which is not discretionary ... the Court

must transfer venue”).

        Accordingly, ZTE TX respectfully requests that the case against it be dismissed; or in the

alternative, transferred to the Northern District.

THE NORTHERN DISTRICT OF TEXAS IS A CLEARLY MORE CONVENIENT VENUE

        28 U.S.C. § 1404(a) permits a matter to be transferred “[f]or the convenience of parties and

witnesses, in the interest of justice.” Id. Under this statute, the matter may be moved “to any other

district or division where it might have been brought or to any district or division to which all

parties have consented.” Id. Thus, the first issue to be determined is whether the proposed judicial

district is one in which the claim could have been filed. In re Volkswagen AG, 371 F.3d 201, 203

(5th Cir. 2004). Venue as to ZTE TX under 28 U.S.C. § 1400(b) would be proper in the district

where it resides (the Northern District).3

        The onus is on the party seeking transfer to demonstrate that the transferee venue is clearly

more convenient than the venue in which the action was filed. Tricon Precast, Ltd. v. Easi Set

Industries, Inc., 395 F.Supp.3d 871, 878 (S.D. Tex. 2019). If the moving party meets this burden,

good cause exists for the transfer to occur. In re Volkswagen of America, Inc., 545 F.3d 304, 315

(5th Cir. 2008). In determining whether the requisite convenience is present, the court weighs four

private interest factors and four public interest factors. Id. 4




3
  Because ZTE TX has regular and established places of business in Morristown, N.J. and San
Diego, CA, venue would also be proper (but not as convenient) in the District of New Jersey or the
Southern District of California.
4
  “The private interest factors are: (1) the relative ease of access to sources of proof; (2) the
availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance
for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious
and inexpensive . . . The public interest factors are: (1) the administrative difficulties flowing from

                                                     7
           Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 9 of 12



        None of these factors are exhaustive or exclusive, neither is any factor dispositive, Tricon

Precast, Ltd. v. Easi Set Industries, Inc. 395 F.Supp.3d at 878. In this case, because ZTE TX is an

incorrect party, the factors have little bearing on venue except the various “practical problems that

make trial of a case easy, expeditious and inexpensive.” Volkswagen, 545 F.3d at 315. Practical

problems associated with judicial economy are a significant consideration. Garrett v. Hanson, 429

F.Supp.3d 311, 319 (E.D. Tex. 2019). “Particularly, the existence of duplicative suits involving the

same or similar issues may create practical difficulties that will weigh heavily in favor or against

transfer.” Id.

        Since ZTE TX is an incorrect party, it is clearly most convenient for its case to follow the

companion case against ZTE USA, which imports, offers for sale, and sells in the United States the

products accused by WSOU of infringing its U.S. Patents and which is represented by the same

counsel as ZTE TX.5 Keeping the cases together will avoid duplication of effort for the parties and

the Court alike. By contrast, since the Plaintiff is the same as to all three Defendants, and the

claims are identical as to all three Defendants (indeed, although improper, plaintiff’s claims make

no distinction among the different defendants), splitting the cases by severing the 11 cases against

ZTE TX from the 11 cases against ZTE USA would be “inappropriate in this situation, as doing so

would require the same case to be litigated twice in two different forums.” AGIS Software Dev.,

LLC v. ZTE Corp., No. 2:17-CV-00517-JRG (ECF. No. 85), 2018 WL 4854023, at *2 (E.D. Tex.

Sept. 28, 2018), citing In re Rolls Royce Corp., 775 F.3d 671, 680 (5th Cir. 2014) (A court “should




court congestion; (2) the local interest in having localized interests decided at home; (3) the
familiarity of the forum with the law that will govern the case; and (4) the avoidance of unnecessary
problems of conflict of laws [or in] the application of foreign law.” Id. (internal citations and
quotations omitted).
5
  ZTE TX’s position here complements that of ZTE Corp., which is similarly situated to ZTE TX in
relation to transfer under Section 1404(a).
                                                   8
          Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 10 of 12



not sever [a case] if the defendant over whom jurisdiction is retained is so involved in the

controversy to be transferred that partial transfer would require the same issue to be litigated in two

cases.”) (quoting Liaw Su Teng v. Skaarup Shipping Corp., 743 F.2d 1140, 1148 (5th Cir. 1984));

see also B/E Aerospace, Inc. v. Zodiac Aerospace et al., 2018 U.S. Dist. LEXIS 220294, at *18

(E.D. Tex., 2:16-cv-01417-JRG-RSP at ECF No. 207, Nov. 29, 2018) (Payne, Mag. J.)

(recommending transfer of entire case when venue was found to be improper as to certain

defendants because “there is no legitimate reason to retain the action against [a single defendant] in

this district. Such an outcome would result in needless inefficiencies, particularly for a defendant

that appears to have little direct involvement in the manufacture and sale of the accused

[products].”) (adopted by 2019 U.S. Dist. LEXIS 13495, at *3 (E.D. Tex. 2:16-cv-01417-JRG-RSP

at ECF No. 208, Jan. 28, 2019) (Gilstrap, J.)). Accordingly, even if venue were proper as to any of

the defendants in this case, it would be clearly more convenient to transfer them all together to the

Northern District.

                                                PRAYER

        For the reasons given above, ZTE TX prays the Court dismiss this case for improper venue;

or in the alternative, transfer it to the Northern District.




                                                     9
        Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 11 of 12



Dated: October 9, 2020                         Respectfully submitted,
                                                /s/ Erick Robinson

                                               Dunlap, Bennett & Ludwig PLLC

                                               Erick Robinson
                                               State Bar No. 24039142
                                               7215 Bosque Blvd., Waco, TX 76710
                                               Telephone: (254) 870-7302
                                               Facsimile: (713)583-9737
                                               Email: erobinson@dbllawyers.com


                                               David R. Keesling, OK Bar No. 17881
                                               Timothy S. Kittle, OK Bar No. 21979
                                               6660 South Sheridan Road, Suite 250
                                               Tulsa, Oklahoma 74133
                                               (918) 998-9350 – Telephone
                                               (918) 998-9360 – Facsimile
                                               dkeesling@dbllawyers.com
                                               tkittle@dbllawyers.com

                                               Attorneys for Defendants




                                      10
      Case 6:20-cv-00492-ADA Document 23 Filed 10/09/20 Page 12 of 12




                         CERTIFICATE OF SERVICE

The undersigned hereby certifies that counsel of record who are deemed to have consented to
electronic service are being served today, October 9, 2020, with a copy of this document via
the Court’s CM/ECF system per Local Rule CV-5(b)(1).
                                                    /s/ Erick Robinson
                                                    Erick Robinson
                                                    Waco, TX 76710
